DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 November 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the placement member" in lines 8 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are rejected the same way since they depend on claim 1 and therefore contain its limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yokoyama (WO 2018/056245.)
Regarding claim 1, 
	Yokoyama discloses a recording medium conveying apparatus [10] comprising: 
a loop mount member [13 in fig. 1] having an outer peripheral surface on which a recording medium [P in fig. 1] is to be mounted; 
a driver unit [11 in fig. 1] that circulates the mount member along a predetermined circulation track [as seen in fig. 1; paragraph 0027]; 
a ventilation member [154 in figs. 3, 4B, 5, and 7; paragraph 0048] provided along at least part of an inner peripheral surface of the mount member [as seen in fig. 1]; 
an air chamber [155a-155e in figs. 4A-4B] provided on an opposite side of the ventilation member from a side in contact with the placement member [see 112 Rejection above; it is not clear/definite what the placement is and what relation it has to the rest of 
a suction unit [157 in figs. 4B, 5, and 7] that sucks air in the air chamber [paragraphs 0042 and 0055]; and 
a side wall member [151 in figs. 4B, 5, and 7] having side wall surfaces covering at least part of side surfaces of the ventilation member [as seen in the figures], the side surfaces joining a first surface that is in contact with the placement member and a second surface that is adjacent to the air chamber [since it is not clear what/where the placement member is, this limitation is indefinite; see 112 Rejection above; please note that the side surfaces of the support plate 153, the porous body 154 and air chambers 155a-155e are covered by side wall member 151], wherein 
a buffer region [ventilation holes 152a in fig. 7; please note that is it not determined/clear what the function or composition of this buffer region is] where the ventilation member is not present [since it’s a hole] is included in a ventilation member-disposed region enclosed by straight lines passing respectively on the first surface, the second surface, and an opposite pair of the side wall surfaces across the ventilation member, in a cross section that intersects the pair of side wall surfaces and is perpendicular to the first surface [as seen in fig. 7; see 112 Rejection above.]

Regarding claim 2, 
	Yokoyama further discloses wherein the buffer region includes a first gap provided between the ventilation member and at least one of the pair of side wall surfaces 

Regarding claim 3, 
	Yokoyama further discloses wherein 
the air chamber is provided in a space surrounded by a predetermined housing [151 in fig. 3] and the ventilation member [as seen in figs. 4B, 5, and 7]; 
a remaining portion of the second surface excluding a portion overlapping with the air chamber in a view from a direction perpendicular to the first surface is in contact with a predetermined surface of the housing or a predetermined member provided on the predetermined surface [since it is not clear what the placement member is (and therefore not clear what/where the first surface that is in contact with it is) this limitation is indefinite]; and 
in the cross section, a length from an end of the portion of the second surface overlapping with the air chamber to the side surfaces is greater than a thickness of the ventilation member [as seen in the figures.]

Regarding claim 7, 
	Yokoyama further discloses wherein 
each of the pair of side wall surfaces is inclined with respect to a normal line of the first surface so that, in the cross section, a distance between the pair of side wall surfaces in a direction parallel to the first surface increases as a distance from the placement member increases [it is not clear what/where the first surface is (since the placement member hasn’t been defined) so this limitation is indefinite; see 112 Rejection], and 


Regarding claim 12, 
	Yokoyama further discloses wherein the ventilation member is air-permeable in three dimensions [since air moves in three dimensions.]

Regarding claim 13, 
	Yokoyama further discloses an image recording apparatus comprising: 
the recording medium conveying apparatus [10 in fig. 1] according to Claim 1 [see rejection above]; and 
a recorder [20 in fig. 1] that applies a color material to a recording medium [P in fig. 1] conveyed by the recording medium conveying apparatus, so as to record an image [paragraph 0033.]


Allowable Subject Matter
The Examiner notes that claims 4-6 and 8-11 have been rejected under 35 U.S.C. 112(b) as discussed above but are considered to contain allowable subject matter since the limitation of an elastic/spring member being provided in the first gap/buffer region has not been found to be taught, found, or suggested by prior art.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/JANNELLE M LEBRON/                                                                                                                                                                                             Primary Examiner, Art Unit 2853